UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 16, 2014 AGENT (Formerly Freshwater Technologies Inc.) ( Exact name of registrant as specified in its charter ) Nevada (State or other jurisdiction of incorporation) 000-53871 ( Commission File Number) 98-0508360 ( IRS Employer Identification No.) 1555 California Street, Suite 309, Denver, CO, 80202 (Address of principal executive offices and Zip Code) (720) 365-7022 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The Company is filing this 8-K to ensure that all information is current and properly filed to meet all the requirements of SEC 8-K public information availability. Item9.01Financial Statements, Notes to Financials and exhibits Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) December 31, 2013 with December 31, 2012 comparatives Index Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders’ Equity (Deficit) F-6 Notes to the Financial Statements F-8 Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Balance Sheets (expressed in U.S. dollars) December 31, 2013 $ December 31, 2012 $ ASSETS Current Assets Cash – – Receivables – – Inventory – – Prepaid consulting fees – 122,541 Total Current Assets – 122,541 Intangible Assets-MultiMedia (Notes 2(l),4(j) and 8) 856,284 971,783 Total Assets 856,284 1,094,324 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable 217,498 215,959 Accrued convertible note interest (Note 7) 38,500 21,500 Convertible notes payable (Note 7) 58,500 58,500 Due to former related parties (Note 3(b)) 7,589 6,106 Total Liabilities 322,087 302,065 Commitments and Contingencies (Notes 1, 3(a) and 6) Subsequent Events (Note 10) Stockholders’ Equity (Deficit) Class A Common Stock (Notes 4 and 5) Authorized: 400,000,000 common shares, with a par value of $0.001 Issued and outstanding: 250,642,745 shares (2012 – 235,642,745 shares) 250,643 235,643 Common Stock Issuable(Note 4) 255,000 255,000 Additional Paid-in Capital 4,261,548 4,271,548 Deficit Accumulated During the Development Stage (4,232,994) (3,969,932) Total Stockholders’ Equity (Deficit) 534,197 792,259 Total Liabilities and Stockholders’ Equity (Deficit) 856,284 1,094,324 F-2 (The accompanying notes are an integral part of these financial statements) Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Statements of Operations (expressed in U.S. dollars) Accumulated from January 21, 2005 (Date of Inception) to December 31, 2013 Year Ended December 31, 2013 Year Ended December 31, 2012 $ $ $ Revenue – – – Cost of Sales – – – Gross Profit – – – Expenses Amortization of intangible assets(Note 2(l) 298,716 115,499 115,816 General and administrative 1,130,714 100,641 346,831 Imputed interest (Note 3(b)) 121,141 – – Marketing and sales 486,471 46,922 368,141 Professional fees 409,845 – 30,000 Total Expenses 2,446,887 263,062 860,788 Net Loss From Operations (2,446,887) (263,062) (860,788) Other Income (Expenses) Gain on settlement of debt 99,709 – – Accretion of discounts on convertibles (Note 7) (102,083) – – Net Loss From Continuing Operations (2,449,261) (263,062) (860,788) Discontinued Operations (Note 9) Loss from discontinued operations (1,789,553) – – Gain on disposal of discontinued operations 5,820 – – (1,783,733) – – Net Loss (4,232,994) (263,062) (860,788) Net Loss Per Share – Basic and Diluted (0.00) (0.00) Weighted Average Shares Outstanding 250,643,000 235,643,000 F-3 (The accompanying notes are an integral part of these financial statements) Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Statements of Cash Flows (expressed in U.S. dollars) Accumulated from January 21, 2005 (Date of Inception) to December 31, 2013 Year Ended December 31, 2013 Year Ended December 31 2012 $ $ $ Operating Activities Net loss from continuing operations (2,449,261) (263,062) (860,788) Adjustments to reconcile net loss to net cash provided by operating activities: Accretion of discounts on convertible debentures(Note9) 102,083 – – Amortization of Intangible Assets 298,716 115,499 115,816 Imputed interest 121,141 – – Gain on forgiveness of debt (54,408) – – Non cash consulting costs 1,398,255 122,541 661,634 Changes in operating assets and liabilities: Accounts receivable – – – Other receivable – – – Inventory – – – Prepaid expenses – – – Accounts payable and accrued liabilities 287,036 18,540 3,628 Due to related parties 523,697 – – Net Cash Provided (Used ) By Operating Activities 227,259 (6,482) 79,710 Investing Activities Sale of water business assets to former related (parties(Note 9) parties (Note 9) 115,863 – – Financing Activities Proceeds from Private Placements of shares 77,500 – 77,500 Proceeds from issuance of convertible notes 145,000 – – Proceeds from loan payable 41,000 – – Advances from former related parties 905,335 6,482 2,210 Repayments to former related parties (393,444) – – Net Cash Provided (Used) By Financing Activities 775,391 6,482 79,710 Increase in Cash from Continuing Operations – – – Decrease in Cash from Discontinued Operations(Note 9) (1,118,513) – – Cash – Beginning of Period – – – Cash – End of Period – – – F-4 (The accompanying notes are an integral part of these financial statements) Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Statements of Cash Flows (expressed in U.S. dollars) (Continued) Page 2 Non-cash Investing and Financing Activities: Accumulated from January 21, 2005 (Date of Inception) to December 31, 2013 $ Year Ended December 31, 2013 $ Year Ended December 31 2012 $ Issuance of shares for Intangible assets 689,732 – – Issuance of shares for MultiMedia assets 1,155,000 – – Issuance of shares for convertible debt 116,500 – 51,500 Issuance of shares of common stock for consulting contracts 1,105,225 – 269,625 Issuance of shares of common stock to settle debt 1,012,432 5,000 128,141 Supplemental Disclosures Interest paid – – – Income tax paid – – – F-5 (The accompanying notes are an integral part of these financial statements) Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Statement of Stockholders’ Equity (Deficit) From January 21, 2005 (Date of Inception) to December 31, 2013 (expressed in U.S. dollars) Class A Common Stock Additional Class A Paid-In Common Accumulated Shares Par Value Capital Stock Deficit Total # $ $ Issuable $ $ Balance – January 21, 2005 (Date of Inception) – Shares issued to owners of Freshwater (Note 5) 80,000,000 80,000 (80,000) – – – Donated interest on related party loans – – 17,302 – – 17,302 Net loss for the period – (335,337) (335,337) Balance – December 31, 2005 80,000,000 80,000 (62,698) – (335,337) (318,035) Recapitalization Transactions (Note 5) Shares of HMI Technologies, Inc. 20,800,000 20,800 (20,800) – – – Net liabilities assumed in recapitalization (Note 5) – (45,301) (45,301) Donated interest on shareholders’ loans – – 32,662 – – 32,662 Prospectus costs donated by shareholder – – 29,685 – – 29,685 Net loss for the year – (200,939) (200,939) Balance – December 31, 2006 100,800,000 100,800 (21,151) – (581,577) (501,928) Donated interest on shareholders’ loans – – 28,231 – – 28,231 Forgiveness of debt – – 45,301 – – 45,301 Prospectus costs donated by shareholder – – 47,509 – – 47,509 Net loss for the year – (225,991) (225,991) Balance – December 31, 2007 100,800,000 100,800 99,890 – (807,568) (606,878) Donated interest on shareholders’ loans – – 19,863 – – 19,863 Settlement of debt by share issuance 11,320,000 11,320 554,680 – – 566,000 Prospectus costs donated by shareholder – – 12,156 – – 12,156 Net loss for the year – (195,813) (195,813) Balance – December 31, 2008 112,120,000 112,120 686,589 – (1,003,381) (204,672) Donated interest on shareholders’ loans – – 9,163 – – 9,163 Settlement of debt by share issuance 25,000,000 25,000 252,291 – – 277,291 Shares to be issued for intangible assets – – – 251,339 – 251,339 Issuance of shares for intangible assets 15,000,000 15,000 423,393 – – 438,393 Net loss for the year – (492,669) (492,669) Balance – December 31, 2009 152,120,000 152,120 1,371,436 251,339 (1,496,050) 278,845 Donated interest on shareholders’ loans – – 7,965 – – 7,965 Settlement of debt by share issuance 6,127,027 6,127 42,373 – – 48,500 Shares issued for consulting under Stock Plan 23,000,000 23,000 283,500 – – 306,500 Shares issued for investor relations 11,000,000 11,000 187,000 - - 198,000 Issuance of shares for intangible assets 15,000,000 15,000 236,339 (251,339) – - Discount on 8% convertible notes (Note 7) - - 102,083 - - 102,083 Net loss for the year – (1,110,455) (1,110,455) Balance – December 31, 2010 207,247,027 207,247 2,230,696 (2,606,505) (168,562) F-6 (The accompanying notes are an integral part of these financial statements) Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) Page 2 (A Development Stage Company) Statement of Stockholders’ Equity (Deficit) From January 21, 2005 (Date of Inception) to December 31, 2013 (expressed in U.S. dollars) (Continued) Class A Common Stock Additional Class A Paid-In Common Accumulated Shares Par Value Capital Stock Deficit Total # $ $ Issuable $ $ Balance – December 31, 2010 207,247,027 207,247 2,230,696 – (2,606,505) (168,562) Share consolidation 4,000 for 1 (207,193,775) (207,193) 261,172 – – 53,979 Settlement of debt by share issuance 870,360 870 2,652 – – 3,522 Shares issued for consulting under Stock Plan 10,100,000 10,100 131,300 – – 141,400 Shares issued for consulting restricted 13,350,000 13,350 176,350 – – 189,700 Issuance of shares for intangible assets (Note 8) 100,000,000 100,000 1,055,000 – – 1,155,000 Donated interest on shareholders’ loans (Note 3(b)) – – 5,955 – – 5,955 Net loss for the year – (502,639) (502,639) Balance-December 31, 2011 Balance – December 31, 2011 124,373,612 124,374 3,863,125 – (3,109,144) 878,355 Settlement of debt by share issuance 25,144,133 25,144 154,498 – – 179,642 Shares issued for consulting restricted 48,625,000 48,625 220,375 – – 269,000 Issuance of shares –Private Placements 37,500,000 37,500 33,550 – – 71,050 Shares to be issued for consulting – – – 255,000 – 255,000 Net loss for the year – (860,788) (860,788) Balance-December 31, 2012 235,642,745 235,643 4,271,548 255,000 (3,969,932) 792,259 Settlement of debt by share issuance 15,000,000 15,000 (10,000) – – 5,000 Net loss for the year – (263,062) (263,062) Balance-December 31, 2013 250,642,745 250,643 4,261,548 255,000 (4,232,994) 534,197 F-7 (The accompanying notes are an integral part of these financial statements) Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Notes to the Financial Statements December 31, 2013 (expressed in U.S. dollars) 1. Nature of Operations and Continuance of Business On January 1, 2006 Freshwater Technologies, Inc. (formerly HMI Technologies Inc) (“HMI”) entered into an Asset Acquisition Agreement to acquire the business of Freshwater Technologies (“Freshwater”). HMI was incorporated in the State of Nevada, U.S.A. on December 10, 1999. Effective January 1, 2006, the acquisition of the Freshwater business was completed through the issuance of 20,000 (80,000,000 pre-consolidation) restricted shares of common stock, and as a result, the former owners of the Freshwater business owned approximately 79% of the outstanding common stock of HMI. Prior to the acquisition of Freshwater, HMI was a non-operating shell company with nominal net assets. The acquisition was a capital transaction in substance and therefore has been accounted for as a recapitalization, which is outside the scope of Accounting Standards Codification (“ASC”) 805, “ Business Combinations ”. Under recapitalization accounting, Freshwater was considered the acquirer for accounting and financial reporting purposes, and acquired the assets and assumed the liabilities of HMI. Assets acquired and liabilities assumed are reported at their historical amounts. These financial statements include the accounts of HMI since the effective date of the recapitalization (January 1, 2006) and the historical accounts of the business of Freshwater since inception (collectively, the “Company”). Refer to Note 5. On May 27, 2011, the Company issued 31,250 (125,000,000 pre-consolidation) shares of its common stock to Christopher Martinez in exchange for the acquisition of certain assets owned by Mr. Martinez. In exchange for the assets, the Company completed a 4000:1 reverse stock split, Company name change to Agent155 Media Corp. and the issuance, on July 26, 2011, of 99,968,750 common shares to Christopher Martinez following the reverse stock split. The Company’s principal business now offers models, performers, artists, athletes, musicians, filmmakers and agencies a multimedia content management solution, providing a collaborative forum for the creative world to network and develop. It provides talent agencies, agents, producers, directors, and recording companies a one-stop location to search and view the profiles and work of emerging talent. The Company plans to produce films, music tours, commercials and various events. The Company is a Development Stage Company, as defined by Financial Accounting Standards Board (“FASB”) ASC 915, “ Development Stage Entities ”. These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated limited revenues to date and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. In order to fund the proposed plan of operations, the Company will require an additional $1,000,000 to $1,500,000 in funding through the next twelve month period. As at December 31, 2013, the Company had accumulated losses of $4,232,994 since inception and a negative working capital of $322,087. The continuation of the Company as a going concern is dependent upon the continued financial support from its director and officer, the ability to raise equity or debt financing, and the attainment of profitable operations from the business. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year-end is December31. On July 22, 2011, the Company effected a 4000 to 1 reverse stock-split of its issued and outstanding common stock. The issued and outstanding capital decreased from 386,238,730 shares of common stock to 96,560 shares of common stock. All share and per share amounts have been retroactively restated to reflect the reverse stock-split F-8 Agent155 Media Corp. (formerly Freshwater Technologies, Inc.) (A Development Stage Company) Notes to the Financial Statements December 31, 2013 (expressed in U.S. dollars) 2. Summary of Significant Accounting Policies (continued) b) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to provision for uncollectible receivables, valuation of intangible multimedia assets, donated expenses, fair values of financial instruments and deferred income tax asset valuation allowances.
